Case: 1:17-md-02804-DAP Doc #: 1247 Filed: 01/15/19 1 of 2. PageID #: 30704




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í74)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,228 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    Jan 15, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1247 Filed: 01/15/19 2 of 2. PageID #: 30705




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                  SCHEDULE CTOí74 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


FLORIDA MIDDLE

                                   The City of Clearwater in the County of Pinellas v.
  FLM        8       18í03084      Purdue Pharma L.P. et al

LOUISIANA WESTERN

  LAW        3       18í01604      Gilley v. Purdue Pharma L P et al

MASSACHUSETTS

  MA         1       18í12627      City of Quincy v. PURDUE PHARMA, LP et al

NEW MEXICO

                                   Rio Arriba County, New Mexico v. Purdue Pharma L.P.
  NM         1       18í01213      et al Opposed 1/11/19

TEXAS SOUTHERN

  TXS        4       18í04705      County of Blanco v. Purdue Pharma L.P. et al Opposed 1/10/19
  TXS        4       18í04706      County of Jasper v. Purdue Pharma L.P. et al Opposed 1/10/19
  TXS        4       18í04707      County of Angelina v. Purdue Pharma L.P. et al Opposed 1/10/19
  TXS        4       18í04708      County of Galveston v. Purdue Pharma L.P. et alOpposed 1/11/19
  TXS        4       18í04709      County of Leon v. Purdue Pharma L.P. et al Opposed 1/11/19
